DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/KR2019/001536 02/07/2019
FOREIGN APPLICATIONS
PCTKR2018001829 02/12/2018
KOREA, REPUBLIC OF 10-2018-0172864 12/28/2018

Applicant’s election without traverse of Invention I, claims 1-12 and 34-35 in the reply filed on August 9, 2021 is acknowledged.
Claims 17 and 25-29 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 9, 2021.
Allulose is also known as D-psicose, and this office action may refer to either allulose or D-psicose.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 35 recites the broad recitation 350 µm or more,” and the claim also recites “350 to 2000 µm,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The two limitations are only separated by a comma, so it is unclear whether the narrower limitation is required or not.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0313734 A1, November 2, 2017, cited on IDS) in view of Woodyer (US 2018/0049458 A1, February 22, 2018).
	Kim teaches a method for producing high purity D-psicose crystals having a purity of 98% or more (see abstract).  Substances affecting purification and crystallization of D-psicose are removed from the solution so that the solution has a suitable state for crystallization [0023].  The method includes decoloring the D-psicose solution by passing through a column packed with a decoloring agent, desalting by ion exchange resin chromatography, passing the desalted solution through a continuous chromatography column packed with an ion exchange resin to obtain purified D-psicose solution [0024].  The continuous chromatography was a SMB 
Kim’s “providing” step included crystallization of a solution which was 95% pure, but Kim is silent about the content of allulose conversion material.  Kim is also silent about the identity of allulose conversion products.
Woodyer teaches that HMF is an undesirable dehydration product from allulose syrup, so allulose pH should be above pH 3.70 [0182], preferably 3.0-5.0 (claim 21).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed method wherein the amount of allulose conversion product was 2 wt/wt% or less because Kim teaches that impurities should be removed before crystallization.  Kim teaches a purity of 95% or greater, which overlaps with the claimed maximum 2% level of allulose conversion product.  It is noted that impurities in Kim’s composition could have included other than allulose conversion products, but the impurities were not characterized by Kim.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05.  Kim’s crystallization was carried out at 35-40°C, which overlaps with the 20 to 40°C recited in claim 8 and shares an endpoint with the range of 30 to 35°C recited in claim 9.  MPEP 2144.05 prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, and the claimed range shares an endpoint with Kim’s range.  Kim is silent about the pH of the allulose solution for crystallization, but Woodyer teaches that allulose should be at pH 3.0-5.0 for stability and to avoid formation of HMF (an allulose conversion product), so the skilled artisan would maintain the pH in a stable range.  Woodyer’s pH 3.0-5.0 overlaps with the range 4 to 7 in claim 4.
	The crystal structure and other characteristics of Kim’s allulose crystal are inherent properties of the crystal.  MPEP 2112 states that the examiner must provide rationale or evidence to show inherency.  Because the claimed crystal was made the same way as Kim’s crystal (cooling of a D-psicose solution at approximate the same temperatures), the characteristics of the crystals would be the same.  

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/Primary Examiner, Art Unit 1623